Citation Nr: 1616932	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-00 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for diabetes mellitus, type II.

5.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for a vision disorder, to include as secondary to diabetes mellitus, type II.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to January 1969.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran previously requested the opportunity to present testimony at a hearing before a Veterans Law Judge, to be held at his local RO.  The Veteran was scheduled for such a hearing in March 2014, but contacted VA requesting that it be rescheduled.  The Veteran's hearing was rescheduled for December 2015, but the Veteran did not report on that date.  The Veteran has not requested another hearing and, therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d). 

The Board notes that, in the appealed April 2009 rating decision, the RO characterized the claim of entitlement to service connection for diabetes mellitus, type II, as a claim to reopen because a prior rating decision in March 2008 denied entitlement to service connection.  However, when there has been an intervening liberalization of law that creates a new basis of entitlement to a benefit, an otherwise previously and finally denied claim may be readjudicated de novo on the same factual basis as the previously denied claim.  Spencer v. Brown, 4 Vet. App. 283, 288 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  Relevant to the present case, changes to 38 C.F.R. § 3.307(a)(6) were enacted in June 2015 that liberalized the requirements for establishing presumptive exposure to herbicide agents.  See 80 Fed. Reg. 35,246 (June 19, 2015); see also 38 C.F.R. § 3.307(A)(6)(v).  As the change in law was liberalizing in its effect, and is relevant to the present case, reopening is not required.  Service connection for diabetes mellitus, type II, may therefore be considered on a de novo basis.  See Spencer, 4 Vet. App. at 288-89. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any additional delay, review of the record demonstrates that additional development is needed in order for VA to meet its duty to assist the Veteran in substantiating his claims for benefits.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.

Diabetes Mellitus, Type II

The Veteran asserts that he suffers from diabetes mellitus, type II, caused by his military service.  VA provided the Veteran with notice letters regarding the evidence required to demonstrate entitlement to service connection for diabetes mellitus, type II, on both direct and presumptive bases.  Diabetes mellitus, type II, is among the diseases for which service connection may be awarded on a presumptive basis if a veteran was exposed to an herbicide agent during active military service.  38 C.F.R. § 3.309(e).  The Veteran has not asserted that his military service included service within the Republic of Vietnam, its adjacent inland waterways, or the Korean DMZ, or that his duties at the Air Force base in Thailand put him in regular contact with the perimeter fence.  

In October 2008, the Veteran submitted a statement in support of his claim asserting that he was assigned to the U-Tapao Air Force Base in Thailand in January 1967, where he worked on aircraft both departing for and returning from missions to Vietnam.  The Veteran's DD Form 214 documents a military occupational specialty of aircraft fuel systems mechanic, and his service personnel records confirm that he was stationed at the U-Tapao Air Force Base from January 1967 to January 1968, with duties as a fuel systems specialist and fuel systems repairman.  

Changes to 38 C.F.R. § 3.307(a)(6) were enacted in June 2015 that liberalized the requirements for establishing presumptive exposure to herbicide agents, specifically, adding Air Force and Air Force Reserve service members who regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era to those to whom the presumption applies.  See 80 Fed. Reg. 35,246 (June 19, 2015); see also 38 C.F.R. § 3.307(A)(6)(v). 

The Veteran has not been provided with notice of the regulatory change, and on remand, such notice should be sent.  Additionally, the AOJ should take all necessary action to investigate this theory of entitlement, to include contacting the appropriate federal agency/institution to determine whether, between January 1967 and January 1968, the Veteran's squadron, the 4258th Field Maintenance Squadron, in U-Tapao was assigned a C-123 aircraft known to have been used to spray an herbicide agent and whether the Veteran's duties as Fuel Systems Specialist and Fuel Systems Repairman would have involved C-123 aircraft.

Hypertension, Vision Disorder, and Erectile Dysfunction

The Veteran asserts that he suffers from disabilities of hypertension, erectile dysfunction, and a vision disorder secondary to his diabetes mellitus, type II.  As the appeal seeking service connection for diabetes mellitus, type II is being remanded for further development, the appeals as to the disorders claimed as secondary to the diabetes mellitus, type II must also be remanded to allow for adjudication of the intertwined issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Left Ankle Disability

The Veteran asserts that he suffers from a left ankle disability resulting from an incident during active duty where he jumped from a truck while holding his tool bag, and badly twisted the ankle.  He was provided with a VA joints examination in February 2009, at which time he reported giving way, pain, stiffness, and weakness of the left ankle.  Examination demonstrated left ankle dorsiflexion of 0-20 degrees and plantar flexion of 0-30 degrees, and right ankle dorsiflexion of 0-25 degrees and plantar flexion of 0-35 degrees, all without objective evidence of pain.  The examination report includes a report of x-rays of the left ankle from March 2008 documenting an impression of ossification at the insertion of the Achilles tendon and plantar calcaneal spur, without fractures, dislocations, or significant arthritic changes.  The examiner diagnosed a stable left ankle joint and wrote that the examination was normal.  He further opined that the current subjective claim regarding the left ankle was not caused by or the result of service, reasoning that the record "contains no evidence of nexus, no evidence of gait and stance changes, [and] no evidence of clinical ... treatment."

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997).  While the February 2009 VA examiner concluded that the examination was normal and that the Veteran had a stable left ankle joint, he neglected to explain why the March 2008 X-ray findings of ossification at the insertion of the Achilles tendon and a plantar calcaneal spur, in addition to range of motion testing at the examination demonstrating plantar flexion and dorsiflexion of 5 degrees less for the left ankle than for the right, were not indicative of a current left ankle disability.  The Board thus finds that remand is needed in order for VA to meet its duty to provide an adequate VA examination and medical opinion.  See 38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that VA must ensure the adequacy of any medical examination or opinion it provides), Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  

Also at the February 2009 VA examination, the Veteran reported that he thought he twisted his left ankle at work, and was evaluated and sent home once secondary to left ankle pain.  The Veteran indicated that he worked as a helicopter engine mechanic from 1969 until his retirement in 2005 at the Corpus Christi Army Depot (CCAD).  The CCAD is a Federal facility operating under the Department of Defense.  Thus, any existing records involving an at-work left ankle injury, which may potentially include reference to pre-existing pain and/or the in-service left ankle injury, are in the custody of a Federal department or Agency, and the AOJ must make as many requests as necessary to obtain these relevant records.

Finally, the Board notes that the most recent VA and private treatment records in the Veteran's claims file date from August 2008 and December 2008, respectively.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  VA also has a duty to make reasonable efforts to obtain relevant private treatment records.  38 C.F.R. § 3.159(c)(1).  As the existence of a current left ankle disability is in question, such records are particularly important to the Veteran's claim.  On remand, the AOJ should obtain any of the Veteran's outstanding VA and private treatment records, after securing any necessary authorization from the Veteran.

Bilateral Hearing Loss and Tinnitus

The Veteran is seeking entitlement to an initial disability rating in excess of 10 percent for tinnitus, and to reopen a claim of entitlement to service connection for bilateral hearing loss.

The Veteran was provided with a VA audiological examination in May 2008.  Pure tone thresholds, in decibels, were as follows:






HERTZ




500
1000
2000
3000
4000
 Average
RIGHT
10
15
20
20
20
 19
LEFT
10
15
15
20
15
 16

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear, using the Maryland CNC speech recognition test.  

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The VA examination did not demonstrate that the Veteran had a hearing loss "disability," and the RO denied the Veteran's original claim for entitlement to service connection for bilateral hearing loss in a June 2008 decision.  The RO interpreted a July 2008 statement in support of claim as a request to reopen the claim of entitlement to service connection for bilateral hearing loss, but the statement does not include non-redundant evidence indicating the presence of a current hearing loss disability.  

As noted above, the most recent VA treatment record dates from August 2008, more than 7.5 years prior to the Board's review of the record.  As updated treatment records may indicate that the Veteran's tinnitus has worsened since the most-recent VA audiological examination and/or contain new and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss, these appeals should also be remanded for consideration of this evidence.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from August 2008 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Contact the Veteran and request that he identify any relevant outstanding records of private treatment since December 2008, to include treatment provided by a Dr. Gonzalez, and to provide a release form authorizing VA to obtain such records.  If any records cannot be obtained from the private care facilities after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

3.  Contact any appropriate source and request that they provide any records of complaints or treatment regarding the left ankle while the Veteran was employed at the Corpus Christi Army Depot, from 1969 to 2005.  The Veteran reported at his February 2009 examination that he thinks he twisted his left ankle at work, and was evaluated and sent home once due to left ankle pain.  All efforts to obtain such records must be fully documented and Federal facilities/entities must provide a negative response if no records are found.

4.  Send the Veteran notice regarding the regulatory change which added 38 C.F.R. § 3.307(a)(6)(v), in relevant part, extending the presumption of herbicide exposure to individuals who served in the Air Force under circumstances in which the individual regularly and repeatedly maintained C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.

5.  Undertake any development necessary to determine whether the Veteran "regularly and repeatedly... maintained... C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era," such as would lead to presumed exposure to herbicide agents under 38 C.F.R. § 3.307(a)(6)(v) (2015).  

In conducting such inquiries, the AOJ should research whether the Air Force 4258th Field Maintenance Squadron in U-Tapao was assigned a C-123 aircraft known to have been used to spray an herbicide agent and whether the Veteran's duties as Fuel Systems Specialist and Fuel Systems Repairman would have included maintenance of such C-123 aircraft.

6.  After completing the development requested in parts 1-3, schedule the Veteran for an additional VA joints examination with an appropriate medical professional, other than the physician who conducted the February 2009 examination, to ascertain the nature and etiology of any current left ankle disability.  The examiner must be given full access to the Veteran's complete VA claims file and electronic records for review.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a complete copy of this remand, and any electronic records, were reviewed in connection with this examination.  Any and all indicated studies and diagnostic tests should be conducted.

Thereafter, the examiner must provide an opinion on the following:
 
a.  Provide a diagnosis for any left ankle disability currently present or which existed at any point proximate to or during the relevant appeal period (July 2008 to present).  If the disability was present for only a specific portion of the appeal period, the examiner should so state.

In responding to this inquiry, the examiner should discuss the significance, if any, of the March 2008 x-ray report's impression of "ossification at the insertion of the tendon of Achilles" and plantar calcaneal spur as well as physical examination in February 2009 VA demonstrating plantar flexion and dorsiflexion of the left ankle that was 5 degrees less than that for the right ankle.

b.  For any diagnosis identified by the examiner in response to part "a.", state whether the disability is at least as likely as not (50 percent probability or greater) arose during or was caused by any incident of the Veteran's active military service.  

The examiner is advised that the Veteran's service treatment records include an April 1967 radiographic report for a left ankle sprain, noting that there was no evidence of fracture and/or dislocation.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed, citing to specific evidence in the file, statements by the Veteran, and/or to medical literature or treatises, as needed.  If the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

7.  Thereafter, review the requested medical report to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective procedures as needed.  

8.  After completing the above, conduct any additional development deemed necessary then readjudicate the request to reopen a claim of service connection for bilateral hearing loss on the basis of receipt of new and material evidence, the claim for entitlement to a higher initial rating for tinnitus, and the claims for entitlement to service connection for a left ankle disability, diabetes mellitus, type II, hypertension, a vision disorder, and erectile dysfunction in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




